         Case 1:19-cv-07670-LAP Document 17 Filed 11/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EROS IULIANO,

                      Plaintiff,
                                                19 Civ. 7670 (LAP)
               -against-
                                                        ORDER
IPSOFT, INC., et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of letters from counsel to

Plaintiff (see dkt. no. 15) and Defendants (see dkt. no. 16).

Counsel shall provide any response to these letters no later

than November 20, 2020.

    Counsel shall appear by telephone for a conference on

December 3, 2020 at 9:00 a.m.        The dial-in number for the

conference is (888) 363-4734, access code: 4645450.             Counsel for

the parties are directed to call in promptly at 9:00 a.m.

SO ORDERED.

Dated:       New York, New York
             November 16, 2020

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge
